Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT and REASONS FOR ALLOWANCE
Authorization for this examiner’s amendment was given in an interview with Jean-Paul G. Hoffman on June 9, 2022.
The application has been amended as follows: 
36.  (Currently Amended)        A computer program product comprising a non-transitory computer-readable medium having computer readable instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least:
obtain a first characteristic of a first process, wherein the first process is used in processing one or more product units;
obtain a second characteristic of a second process, the second process to be used in processing 
determine, using the obtained first and second characteristic and using a model, a prediction of a performance parameter associated with the at least one product unit of the one or more product units after being processed using the second process, the model derived from analysis of a plurality of measurement results of the performance parameter associated with a plurality of product units and characteristics of the first and second process used in processing the plurality of product units; and
determine a correction to a future process to be used in processing the at least one product unit of the one or more product units based on the determined prediction.

The following is an examiner’s statement of reasons for allowance:
The reasons for allowance is stated in applicant’s response filed on May 11, 2022.  Further, in response to applicant’s filing of terminal disclaimer on June 9, 2022, the double patenting rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	June 12, 2022